Citation Nr: 0808663	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-24 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING

The veteran 


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho.  A rating decision 
of April 2005 denied the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  A 
September 2006 rating decision denied the claim of 
entitlement to service connection for PTSD.

In January 2006 the veteran was provided a RO hearing before 
a Decision Review Officer (DRO).  A transcript of the 
testimony given at this hearing has been associated with the 
record.  


FINDINGS OF FACT

1.  The veteran did not incur bilateral hearing loss in 
service and sensorineural hearing loss is not shown within 
the first post-service year.

2.  The veteran did not incur tinnitus in service.  

3.  The veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

3.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2004 (bilateral hearing loss and 
tinnitus) and July 2005 (PTSD).

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

In this case, although the pre-adjudication notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that the claims of service 
connection are being denied, and hence no rating or effective 
date will be assigned with respect to these claimed 
conditions.  

VA has obtained the veteran's service medical records, VA 
records and private medical records from Roger C. Ehlert, 
Ph.D.  The veteran has provided VA with some private medical 
evidence.  He has been provided VA medical examinations in 
furtherance of substantiating his claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In a February 2008 
Informal Hearing Presentation, the veteran's accredited 
representative argued that the claim of service connection 
for PTSD be remanded for an examination.  The representative 
alleged that the September 2006 VA examination was inadequate 
because the examiner did not review the claims folder.  The 
Board has reviewed that examination report, notes the 
examiner's explicit statement that he reviewed the claims 
folder and the veteran's medical records and finds that a 
remand for another examination is not warranted.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file, 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for sensorineural hearing loss and any 
psychosis may be granted if the disability becomes manifest 
to a compensable degree within one year following separation 
from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss will be considered to be a disability when the 
auditory threshold in any of the frequencies is 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis under DSM-IV, a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Hearing Loss and Tinnitus

On the veteran's entrance examination in October 1965, pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0
On the veteran's separation examination in October 1968, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
5

Of record is a December 2003 letter from Robert C. Farr, 
M.D., which shows diagnoses of tinnitus and bilateral hearing 
loss.  This letter notes that the veteran reported 
significant in-service noise exposure as well as ingestion of 
Quinine, an anti-malaria drug.  Dr. Farr stated that from 
"what I have been told by [the veteran]" and testing that 
was performed, bilateral hearing loss was more likely than 
not a result of in-service noise exposure.  Dr. Farr also 
noted that Qunine caused hearing loss.  Dr. Farr did not 
indicate that he had reviewed the veteran's service medical 
records or claims file in reaching this conclusion.  

On VA audiological testing in May 2004, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
65
LEFT
20
25
20
35
80

Pure tone averages were 35 for the right ear and 40 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 96 percent in 
the left ear.  

The veteran reported exposure to engine and artillery noise 
in service.  Following service, the veteran reported that he 
worked in a mine running hoists and an electric train.  He 
also reported working as a truck driver and fork lift 
operator.  At the time, he stated that he had begun working a 
construction job about two weeks prior.  The veteran reported 
tinnitus with an in-service onset.  Examination resulted in a 
diagnosis of bilateral sensorineural hearing loss, which the 
examiner, based upon a full review of the claims file, did 
not relate to in-service noise exposure.  The examiner 
reasoned that the veteran's current hearing loss was most 
likely caused by significant occupational noise exposure.  
With respect to tinnitus, the examiner found that it too was 
less likely than not caused by in-service noise exposure 
because the veteran exited service with normal hearing and 
there were no complaints of tinnitus in service.  

Of record are personal statements submitted in October 2004 
from the veteran, his wife, sister, brother-in-law and an 
acquaintance.  In her letter, the veteran's wife states that 
she had known the veteran since 1980 and that when she first 
met him she noticed a hearing problem.  The veteran's 
acquaintance, sister and brother in law recalled that they 
noticed that the veteran had difficulty hearing upon 
discharge from the service, which had continued to present 
day.  In his statement, the veteran reported exposure to loud 
engine nose, small arms and mortar fire.  He also reported 
that he never wore any type of ear protection in service.  

Of record is a May 2005 report of examination from Thomas 
Beaton, M.D.  At the time, the veteran reported hearing loss 
and tinnitus, with an onset in 1967 or 1968.  He reported 
exposure to noise from large weaponry and explosions.  He 
also reported severe bilateral tinnitus beginning in service 
and continuing to present day.  Also noted was a history of 
head trauma in 1984.  He acknowledged being exposed to 
relatively moderate noise working as a truck driver.  Dr. 
Beaton diagnosed bilateral hearing loss consistent with noise 
exposure history, more likely than not that he had the 
majority of this begin in service.  He also diagnosed 
tinnitus, secondary to the sensorineural hearing loss.  Dr. 
Beaton did not indicate that he had reviewed the veteran's 
service medical records or claims file.  

At the aforementioned DRO hearing, the veteran provided a 
history of in-service noise exposure.  Particularly, he 
stated having been exposed to artillery and engine noise.  

Initially, the Board must reconcile the favorable opinions of 
Doctors Farr and Beaton with the unfavorable opinion of the 
May 2004 VA examiner.  The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  

In this regard, the Board affords the opinion of the May 2004 
examiner greater probative value than those of Doctors Farr 
and Beaton.  The May 2004 VA examiner's opinion was based 
upon a full review of the claims file and more importantly 
the veteran's separation examination, which showed normal 
hearing upon discharge.  Doctors Farr and Beaton have thus 
based their opinions solely upon a history provided by the 
veteran, which is unsubstantiated by the record.  A medical 
opinion cannot be disregarded solely on the rationale that 
the medical opinion is based on a history provided by the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  On 
the other hand, the Board may reject a medical opinion if the 
Board finds that other facts present in the record contradict 
the facts provided by the veteran that formed the basis for 
the opinion.  The Board should evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Accordingly, 
the Board finds the opinion of the May 2004 examiner to be 
the most probative opinion of record.  

A lay person is competent to report observable symptomatology 
of an injury or illness.  Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007).  Tinnitus is a type of disorder 
associated with symptoms capable of lay observation.  Charles 
v. Principi, 16 Vet. App. 370 (2002).  It remains the duty of 
the Board as the fact finder to determine credibility in any 
number of other contexts, whether it has to do with testimony 
or other lay or other evidence.  See Culver v. Derwinski, 3 
Vet. App. 292, 297 (1992).  Lay individuals may not render 
medical conclusions, see Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); however, a lay statement may be made which relays 
the visible symptoms of a disease or disability or the facts 
of observed situations or circumstances, see Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.  

The Board notes that the veteran has consistently maintained 
that he incurred bilateral hearing loss and tinnitus in 
service.  Nonetheless, the Board finds that the competent 
medical evidence outweighs the veteran's contentions, as well 
as those reflected in the aforementioned personal statements 
of family and acquaintances.  His separation examination 
showed normal hearing and his service medical records fail to 
show any documented complaints of bilateral hearing loss or 
tinnitus.  Moreover, the probative medical evidence, 
particularly the May 2004 VA examination, speaks against 
attribution of bilateral hearing loss and tinnitus to 
service.  Accordingly, the Board finds that the veteran's 
statements regarding the onset of hearing loss and tinnitus 
are outweighed by the competent medical evidence of record.  

In sum, the Board finds that the probative medical evidence 
of record indicates that veteran's hearing loss and tinnitus 
were not incurred in service.  The May 2004 VA examination is 
the most probative evidence on this issue and it does not 
relate bilateral hearing loss and tinnitus to service.  
Moreover, presumptive service connection is not warranted 
because the earliest clinical evidence of bilateral 
sensorineural hearing loss is dated in December 2003, well 
after the veteran's first post-service year.  For these 
reasons, the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus must be denied. 

PTSD

The Board has reviewed the veteran's service medical records, 
and they are silent with respect to complaints or diagnosis 
of psychiatric disability, except for a single September 1967 
notation regarding acute glove anesthesia.  The veteran's 
discharge examination, dated in October 1968, shows a normal 
psychiatric evaluation.  It is clear from the veteran's DD 
Form 214 that he served in Vietnam.  

The earliest evidence regarding PTSD appears in a July 2005 
Vet Center letter to VA requesting evaluation for PTSD.  The 
social worker who wrote this letter noted the veteran's 
Vietnam service, but no specific stressors.  He also noted 
several symptoms of PTSD and stated that they represented a 
PTSD diagnosis, but also that the veteran should be referred 
for formal PTSD evaluation.  There was no reference to the 
DSM-IV criteria in this letter.  

In September 2006, the veteran received a full VA psychiatric 
examination.  Following mental examination, the examiner 
diagnosed dysthymic disorder and malingering with regard to a 
right hand disability.  The examiner noted that the veteran 
was a highly unreliable informant because of a number of 
internal inconsistencies in his self-report, psychological 
testing of questionable validity and behavior demonstrating 
malingering with regard to a claimed physical disability.  
With respect to the malingering, the examiner noted that the 
veteran had initially presented with a clenched right hand, 
which the veteran reported was due to a service-connected 
injury.  The veteran stated that he could only unclench his 
hand if he "sat on it for an hour;" however, the examiner 
found it interesting that within minutes the veteran 
apparently forgot about his hand problem and fully extended 
it without difficulty.  The examiner found that the veteran 
did not meet the diagnostic criteria for PTSD and that no 
nexus between his psychiatric and psychosocial adjustment 
problems and events that happened while he was in service 
could be ascertained.  The examiner specifically stated that 
he reviewed the claims file and medical file in making this 
diagnosis.

In December 2006, the veteran saw Roger C. Ehlert, Ph.D. for 
psychiatric evaluation.  The veteran reported several 
stressors, including having a mortar round land by his bunk 
and witnessing persons being shot.  Mental status evaluation 
showed a 60 year old man with dark hair and glasses, dressed 
in casual jeans and a shirt.  He talked easily and was 
familiar with military terms, frequently using military 
acronyms.  It was noted that he could tell a good story.  The 
veteran was cooperative, and oriented times three.  Dr. 
Ehlert though the veteran appeared honest and unlikely to 
exaggerate his experiences.  Generally, he found that the 
veteran did not experience panic attacks, but that the 
veteran was more prone to clinical depression.  He was also 
noted to have aggressive tendencies.  Cognitively, it was 
noted that he could have some short term memory loss.  Dr. 
Ehlert listed PTSD as a diagnosis, but stated that the 
veteran "appeared to be experiencing PTSD."  He also stated 
that it was "difficult to know all the sources" of the 
veteran's post-traumatic experience and that he tended to 
believe the veteran when he indicated that Vietnam experience 
was the primary source of unpleasant dreams and sleep 
disturbance.  There is no indication that Dr. Ehlert reviewed 
the veteran's claims file in rendering this opinion.  

In regards to the July 2005 Vet Center letter, the Board does 
not find that this reflects adequate diagnosis of PTSD.  The 
social worker who wrote the letter did not address any 
alleged stressors or the DSM-IV criteria.  Moreover, the 
Board finds that the September 2006 VA examination is 
substantially more probative on the issue of diagnosis of 
PTSD because it was rendered by a doctor and was based upon 
full mental examination and review of the claims file.  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

Dr. Ehlert's report is speculative and vague.  Medical 
opinions that are speculative, general, or inconclusive in 
nature do not provide a sufficient basis upon which to 
support a claim.  38 C.F.R. § 3.102; see also Bloom v. West, 
12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  It is noted that Dr. Ehlert stated only that the 
veteran "appeared" to be experiencing PTSD and that it was 
"difficult to know all the sources" of the veteran's post-
traumatic experience.  Given the use of this tepid language, 
the Board finds that Dr. Ehlert's diagnosis of PTSD is 
insufficient.  Moreover, Dr. Ehlert did not link PTSD to any 
specific stressor alleged by the veteran, but vaguely 
referred to Vietnam experience in relation to unpleasant 
dreams and sleep disturbance.  Service connection for PTSD 
requires a link between PTSD and an in-service stressor.  See 
38 C.F.R. § 3.304(f).  Moreover, due to the veteran's 
propensity for malingering, this purported diagnosis is 
unreliable.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In 
sum, the opinion of Dr. Ehlert is speculative in its 
diagnosis, vague in relation to possible stressors and based 
upon an unsubstantiated history.  The Board finds that it is 
insufficient to support a diagnosis of PTSD.

Service connection for PTSD is not established.  There is no 
indication from the veteran's service medical records that he 
incurred a chronic psychiatric disorder in service, including 
PTSD.  The post-service medical evidence does not adequately 
establish a PTSD diagnosis.  As outlined above, the Board 
does not find that Dr. Ehlert's opinion or the July 2005 Vet 
Center report support a factual finding of a current 
diagnosis of PTSD.  Rather, the Board finds, based upon the 
opinion of the September 2006 VA examiner, that the veteran 
does not currently have PTSD.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Accordingly, 
because the evidence does not support that the veteran is 
currently diagnosed as having PTSD, the claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


